MEMORANDUM **
Richard Carlton Risher appeals pro se from the district court’s judgment denying his petition for a writ of coram nobis challenging his 1981 conviction for bank robbery. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In order to qualify for coram nobis relief, the petitioner must demonstrate that there are sound reasons for not attacking the conviction earlier. Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987); Maghe v. United States, 710 F.2d 503 (9th Cir.1983). Risher has not met this burden. Accordingly, the district court did not err by denying Risher’s petition.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.